Citation Nr: 1510341	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, claimed as lumbago.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from November 2008 to October 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was scheduled for a November 2014 hearing by videoconference technology.  However, prior to the hearing date, the Veteran withdrew her appeal.


FINDING OF FACT

On November 7, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and her representative that a withdrawal of the appeal concerning the issue of entitlement to service connection for a back disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with regard to the issue of entitlement to service connection for a back disability are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014). Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204 (2014).  

The Veteran withdrew her appeal concerning entitlement to service connection for a back disability in a letter date November 7, 2014.  Additionally, she indicated that she was satisfied with her current disability rating.  The Board notes in this regard that the Veteran's claim for individual unemployability was granted in an April 2013 RO decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the Veteran's entitlement to service connection for a back disability, claimed as lumbago, is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


